Citation Nr: 1719855	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  05-36 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an extraschedular rating for hemorrhoids with impairment of rectal sphincter control.

2.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for gout, and if so, whether service connection is warranted.

3.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for sleep apnea, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In the May 2011 rating decision, the RO denied entitlement to a higher disability for the Veteran's service-connected hemorrhoid disability.  In a March 2012 rating decision, the RO granted a 30 percent disability rating for the hemorrhoid disability, effective June 22, 2011.  In July 2016, the Board issued a decision addressing the hemorrhoid disability on a schedular basis and remanding the matter of whether an increase was warranted on an extraschedular basis.

With regard to the gout and sleep apnea disabilities, both were originally denied in a March 2005 rating decision.  Service connection for sleep apnea was denied by the Board in July 2007.  

The appeal as to service connection for gout was later withdrawn by the Veteran at a September 2014, Board videoconference hearing before the undersigned.  The appeals as to those issues were dismissed by the Board in a March 12, 2015, decision.  In a March 23, 2015 statement, the Veteran again raised both claims.  As such the matters on appeal as to both include consideration of whether new and material evidence was received to reopen the claims.

The issues of service connection for sleep apnea on the merits and special monthly compensation (SMC) at the housebound rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hemorrhoid symptoms, to include the offensive odor and need for frequent bathroom breaks associated with his impaired sphincter control, have rendered him unable to carry on regular employment, since March 14, 2012, but did not cause impairment in average earning capacity schedular ratings in effect prior to that date.

2.  A July 2007 Board decision denied service connection for obstructive sleep apnea and a March 2015 Board decision dismissed the claim for service connection for gout based upon the Veteran's withdrawal of the appeal.

3.  The evidence received with regard to both gout and sleep apnea since their last final prior denials includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate each claim.

4.  The Veteran's gout cannot be reasonably disassociated from his active service.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent extraschedular rating for hemorrhoids are met, effective March 14, 2012, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b) (2016).

2.  New and material evidence was received to reopen the claim of entitlement to service connection for gout.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence was received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Gout was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5017 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Extraschedular Rating-Hemorrhoids

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases, where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).

Once VA's Director of Compensation has made an initial decision on entitlement to an extraschedular rating; the Board has jurisdiction to review that decision and award an extraschedular rating.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In Kuppamala, the Court held that there is a "justiciably manageable standard" limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability.

In this case, the disability at issue, hemorrhoids, is rated under 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).  Various ratings are assigned under Diagnostic Code 7336 for healed or slight hemorrhoids, without leakage; constant slight or occasional moderate leakage; occasional involuntary bowel movements, necessitating the wearing of a pad; extensive leakage and fairly frequent involuntary bowel movements, and complete loss of sphincter control.  

Veteran has submitted statements and hearing testimony indicating an inability to keep a job due to the objectionable odors and the need for multiple bathroom breaks his hemorrhoids, in particular his impaired sphincter control, cause.  At the time of his March 2011 VA examination, the Veteran reported that if he does not get to the bathroom quick enough, he will have fecal spillage.  At this time, the Veteran described this as an infrequent occurrence, the last occasion having occurred two weeks prior to the examination.  The examiner, however, noted that there was evidence of fecal spillage on physical examination the day of the exam.  June 2011 VA clinical notes show the prescription of diapers for use as needed.  A May 2012 private clinical note shows the Veteran's report of "practically no control over his BM's."  He reported that, at times, he did not know when he was going to have a bowel movement and that they were involuntary; sometimes after straining on urination.  Each of these symptoms is contemplated within the rating criteria.

At a November 2011 VA examination, the examiner reported no change since the March 2011 examination.  The Veteran confirmed the use of one to two diapers per day and a hemorrhoid cream to manage his hemorrhoids and incontinence.  He confirmed that he was not followed by a physician at that time.  The Veteran was working as a forklift operator at the time and the examiner found there to be no impact on his ability to work. 

By, July 2012, however, the Veteran reported he had stopped working due to his disability and that he was on medical leave.  See July 2012 VA Form 9040.  In September 2012, the Veteran's employer confirmed that the Veteran had not returned from medical leave.  The last date worked was noted as March 14, 2012, and the employer terminated the Veteran on July 27, 2012.

A VA examiner in September 2012, following a review of the record, opined that the Veteran's decreased rectal sphincter tone would not render him unemployable physically, but would make it very difficult to obtain and maintain a physical or sedentary job, if the employer was aware of the Veteran's hygiene problem secondary to fecal spillage and need for diapers.  The examiner referenced a September 2012 physical examination noting feces on the Veteran's skin and in his diaper, along with an offensive odor.  The impact on employment and offensive odor are not considerations contemplated by the rating criteria.

On VA examination in November 2012, the Veteran reported that he had not returned to his job since February 2012 and he had been let go from his job.  Again, the Veteran's employer confirmed that the last date of employment was March 14, 2012.  The Veteran reported to the VA examiner that he now experienced constant leakage, wearing two to three diapers per day and at least one at night.  The examiner noted the Veteran as having constant slight leakage.  This VA examiner also opined that the Veteran's fecal incontinence causes hygiene problems and odor and inasmuch would cause him not to be able to gain and maintain substantially gainful employment.

In May 2013, the Veteran underwent a VA general medical examination covering various disabilities and symptoms.  The Veteran reported fecal urgency and anal leakage once or twice a day.  He reported the need to change his adult diaper two to three times per day.  This examiner suggested that physical examination revealed no evidence of chronic loose stool in that there was no maceration of the perianal skin.  The examiner noted the prescription of absorbent pads since June 2011.  The examiner noted the prescription was for a count of 60 per month, which was accessed in August, October and November of that year, and then reordered at a count of 64 per month in August, September and October of 2012, as well as January and April of 2013.  

The examiner noted this ordering pattern to be inconsistent with the Veteran's report of needing to change the pad two to three times per day.  This examiner suggested the Veteran reported the need to leave his work in February 2012, but noted it to have been due to an elbow disability.  In June 2013, however, the Veteran contended that this was an inadequate examination.  The Veteran reported that the examination lasted five minutes and that the examiner asked him only three questions.  The RO then scheduled a new examination.

In October 2013, the Veteran again reported using two to three Depends on a daily basis.  On the day of this examination, the examiner noted fecal soilage on the pad being worn by the Veteran at the time of the examination.  Anal sphincter tone was noted to be less than normal, though the Veteran was able to tighten the sphincter on demand but not to a normal level.  The examiner confirmed an odor problem associated with the Veteran's fecal leakage and use of Depends.  This examiner suggested the Veteran was not unemployable for any type of work as a result of this condition, and that he should be able to engage in sedentary work.  The examiner confirmed that strenuous physical labor would aggravate the condition and should be avoided, but that he should be able to engage in light physical work.  The examiner did find, however, that, due to the hygiene issues, including odor, "it would be difficult to secure and maintain substantially gainful employment if a potential employer was aware of the issues prior to employment."

At the September 2013 hearing, the Veteran again confirmed that during episodes of loose or soft bowels, he had constant leaking, which had led to the use of adult diapers.

The Veteran's report that his work is impacted by objectionable odors and frequent need for bathroom breaks is further substantiated by a January 2015 statement from his community college instructor indicating that a complaint was made about odors by other students who were near the Veteran in the classroom.  The instructor also confirmed the Veteran had to leave the classroom numerous times each day to use the restroom.

At the time of an October 2015 VA examination, the Veteran reported occasional leakage of stool, and an increasing difficulty in getting to the bathroom on time due to other health problems.  The examiner concluded that the Veteran's hemorrhoid condition and occasional stool leakage would not impact his occupational functioning.  The examiner provided no explanation for this opinion and did not discuss the impact of the effects of the stool leakage, such as the offensive odor noted throughout the record.

The Board, in its July 2016 remand, found that Diagnostic Code 7332 did not address the issue of odors, the need for frequent bathroom breaks while at work, rectal bleeding, rectal itching or rectal swelling; all problems reported by the Veteran.  Remand ordered referral to the Director, Compensation Service, or the Under Secretary for Benefits to assess the Veteran's claim on an extraschedular basis.  In a December 2016 opinion, the Director summarized the Veteran's symptoms as including, since 2005, weekly bleeding, burning and itching, fecal leakage, swelling, and by 2012, an offensive odor associated with the use of adult diapers and frequent trips to the bathroom.  The Director concluded, however, that the disability is primarily manifested by symptoms of fecal incontinence requiring the use of a pad, and found these symptoms to be specifically enumerated in the regular rating criteria.  This analysis included no reference to the offensive odor or frequent trips to the bathroom, which impacted the Veteran's employment and status as a student.  The Director's opinion represents an adjudication of the claim that is reviewable by the Board, but does not constitute evidence.  Wages v. McDonald, 27 Vet. App. 233 (2015).

Most recently, in January 2017, a VA examiner clearly stated that due to fecal incontinency, the smell precluded both physical and sedentary employment.

While there are opinions in the record to suggest that the Veteran's disability did not markedly interfere with employment, these opinions fail to address the actual impact of the offensive odor associated with the Veteran's use of adult diapers, which the record shows manifested in 2012.  The rectal bleeding, itching and swelling are apparent in the record prior to 2012, but it is not until March 14, 2012 that the record establishes the Veteran stopped working and since that time the primary factor impacting his employment is the offensive odor; leakage and need for frequent bathroom breaks.  Prior to this time, he symptoms present may be outside of the consideration of the rating criteria, but did not cause impairment of average earning capacity in excess of the 10 and 30 percent schedular ratings then in effect.  Since 2012; however, even the examiners providing negative opinions have agreed that it would be unlikely for the Veteran to obtain employment due to the smell and frequent need for bathroom breaks.  The extent of offensive odor; the fecal leakage and bathroom breaks associated with the Veteran's disability cause impairment of average earning capacity not contemplated by the rating schedule and, the evidence shows that these symptoms have likely prevented him from obtaining a job since his last date of employment, which was March 14, 2012.  See September 2012 VA Form 21-4192.  While the Veteran's employer noted the actual termination date to be July 27, 2012, the amount of the last payment was just $88.00, further proof of marked interference with employment.  Id.  

Thus, the Board concludes that symptoms not contemplated by the rating schedule have markedly interfered with the Veteran's employment capability since March 14, 2012, and cause impairment in average earning capacity to the extent that he is 100 percent unable to carry on regular employment.  Therefore, resolving all reasonable doubt in the Veteran's favor, entitlement to a 100 percent rating on an extraschedular basis is warranted, effective March 14, 2012, but not earlier.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

New and Material Evidence-Gout and Sleep Apnea

Generally, a claim that has been denied in a final RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  Board decisions are final when issued; unless the Board Chairman has ordered reconsideration of the decision.  38 C.F.R. § 20.1100 (2016).

The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See; Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

Gout

Service connection for gout was denied by the RO in a March 2005 rating decision, which was appealed to the Board.  The basis of the RO's denial was the lack of a causal connection between the Veteran's gout and his active service.  The RO recognized the existence of the gout, but noted the absence of a diagnosis of gout in any joint during the Veteran's active service.  In September 2015, the Board dismissed the claim based upon the Veteran's September 2014 withdrawal of the appeal.  The evidence of record at the time of the Board's action on the claim included the Veteran's service treatment records, post service clinical records and RO and Board hearing transcripts.  

The records received since the September 2015 Board action includes ongoing VA clinical records and a July 2015 VA examination report.  These records include the Veteran's reports as to the history of his symptoms, which relates to the basis of the prior denial of this claim. 

These records are not cumulative or redundant of the evidence previously of record.  Rather, they indicate a potential relationship between the Veteran's gout and active service.  Moreover, these records are material in that it was the lack of evidence of a causal connection to service that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for gout is warranted.

Sleep Apnea

Service connection for obstructive sleep apnea was denied by the Board in July 2007 and not appealed.  The basis of the Board's denial was the absence of an in-service incurrence of sleep apnea.  The Board's decision was based upon a review of the Veteran's service treatment records, post-service clinical records, and his hearing transcripts.  The Board concluded that service connection was not warranted on the basis that there was no objective evidence of sleep apnea in service or for many years following service.

Records received since 2007 include ongoing clinical treatment of obstructive sleep apnea with the Veteran's continued contention that symptoms began during his active service.  This new evidence coupled with the evidence previously of record gives rise to the need for an opinion as to causation.  As such, the new evidence is indeed material to the claim.   Shade v. Shinseki, 24 Vet. App. 110 (2010).   Accordingly, reopening of the claim for service connection for obstructive sleep apnea is warranted.



Service Connection-Gout

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

Initially, the record confirms the Veteran's current diagnoses of gout in various joints with a reported history of the symptoms dating to the 1970s.  See July 2015 VA examination report.  The question is whether the current disability was incurred in service.

The Veteran's June 1974 enlistment examination shows he entered service in sound condition with no abnormalities noted in any joint.  Clinical records show reports of joint pain, particularly in the left knee and ankle.  In March 1976, the left knee was noted as swollen and painful.  Left knee pain was again noted in July 1976.  The left ankle was described as painful all the time in December 1976.

In September 2005, the Veteran first alleged that these in-service notations of joint pain were misdiagnosed and were actually the initial onset of gout.  See September 2005 RO hearing transcript at page 3.  At a later Board hearing, he again reported his contention that his in-service symptoms were the initial onset of gout.  See September 2006 Board Hearing transcript at page 3.  He also suggested he initially sought treatment within months of his separation from service.  Id. at page 5.  

The Board reviewed the clinical records within the claims file and found the earliest indication in the documents available to be dated in 1987.  June 1987 treatment of the right foot includes a notation of uric acid.  In a problem list, gout is noted in the same month.  In December 1988, the Veteran was treated for right ankle pain and noted to have a history of recurrent gouty attacks.  The characterization of the gout as previous and recurrent is indeed suggestive of more than one prior indication of gout.  April 1997 clinical records include a notation of a history of gout, and in May 1997, the Veteran was treated for a gout attack in his right great toe.  In June 1997, gout was noted in association with treatment for left ankle and in August 1997 for the left wrist.  In November 1997, he was treated for gout in the right arm.  February 1998 records show treatment for the left and right foot.  A July 1998 record show treatment related to pain in the right knee, again with a history of gout noted.  The records throughout the record ever since show ongoing periodic treatment of gout in various joints.  

The Veteran was afforded a VA examination in April 2010, at which time the examiner merely reported that there is no notation of gout being diagnosed in a VA facility three years after separation.  No opinion was included as to whether the symptoms experienced in service and since were as likely as not gout.  A September 2010 VA examiner confirmed that the Veteran's left knee disability is associated with his gouty arthritis, but gave no opinion as to its etiology.

In July 2012, the Veteran's wife submitted a statement in support of the Veteran's claim.  She recalled the Veteran already having gout in his joints when they first met, twenty-five years prior.

In September 2013, the Veteran provided hearing testimony before a Decision Review Officer at the RO.  He reported having problem with pain in his joints in service.  See September 2013 RO hearing transcript at page 3.  He also reported that while he was not diagnosed in service, the symptoms continued and he was diagnosed approximately six months after his service separation.  Id. at page 8.

At the time of the July 2015 VA examination, the examiner noted the diagnosis of gout as existing since the 1970s.  The examiner made no other comments related to the etiology of gout.

In sum, the two VA examiners noted the existence of gout, but gave no opinion related to its etiology other than to report the Veteran's history of systems.  The Veteran has reported an onset of joint pain in various joints in service, which has continued ever since, and was ultimately diagnosed as gout.  The history of gout was shown as early as the 1980s with a report of symptoms dating back to the Veteran's period of service.  Again, service connection may be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  In this case, the Board finds that the lay evidence as to the history of symptoms is competent and credible.  That evidence coupled with the clinical evidence of gout in various joints over many years is indicative of an in-service incurrence of gout.  The evidence supporting the claim is at least in equipoise with that against the claim.  Accordingly, the Veteran is entitled to service connection for gout.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 100 percent extraschedular rating for hemorrhoids is granted, effective March 14, 2012.

New and material evidence having been received; the claim of entitlement to service connection for gout is reopened.

New and material evidence having been received; the claim of entitlement to service connection for sleep apnea is reopened.

Service connection for gout is granted.


REMAND

At a September 2006 Board hearing, the Veteran reported an issue with snoring in service.  See September 2006 Board Hearing transcript at page 6.  He also recalled people sleeping in the same room waking him up and telling him he had stopped breathing.  Id.  He testified that these symptoms continuing throughout and after service and that he was later diagnosed with sleep apnea.  Id.  The Veteran confirmed that he was not treated in service related to snoring or sleep apnea.  Id. at page 10.

Despite earlier notations by VA that the Veteran's sleep apnea was initially treated in 2005, the Board's review of the file reveals that the earliest VA treatment record showing sleep apnea is dated in December 1999.  Moreover, in that record, obstructive sleep apnea was already diagnosed and the Veteran was using a CPAP machine to treat the disorder.  Thus, it is obvious sleep apnea was present earlier than December 1999.  

To date, the Veteran has never been afforded a VA examination in relation to this claim.  The Board finds an examination and opinion is needed to decide this claim.  38 C.F.R. § 3.159(c)(4) (2016).

Special Monthly Compensation (SMC)

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. at 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined to his home as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(I) (2016).  The term "housebound" means that a Veteran is unable to overcome his or her particular disabilities and leave the house in order to earn an income as opposed to an inability to leave the house at all.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  

In this case, in addition to the hemorrhoids for which a 100 percent rating is awarded, the Veteran is service connected for depression, with a 30 percent disability rating, and a right finger scar, which is rated noncompensable.  The award of service connection for gout and the pending claim for service connection for sleep apnea are inextricably intertwined with a determination as to whether the Veteran meets the criteria for SMC at the housebound rat.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether any current sleep apnea disability is related to his active service.  The examiner should review the claims file.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that any currently diagnosed sleep apnea disability originated during active service, or is otherwise caused or aggravated by a disease or injury in active service.  

The examiner must discuss the Veteran's report of symptoms, to include snoring in service, as well as his recollection of being woken up in service and told he had stopped breathing.  

The examiner should opine whether the Veteran's reports, if accepted, would make it at least as likely as not that the sleep apnea was present in service.  If so, the examiner should state whether there are any medical reasons for rejecting the Veteran's reports.  

The absence of treatment records is legally not a sufficient reason by itself for rejecting the Veteran's reports; unless the existence of such records would be medically expected.
  
The rationale for any opinion expressed must also be provided.

2.  Adjudicate the Veteran's entitlement to SMC at the housebound rate.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


